—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about April 26, 1999, which, in an action against defendant Transit Authority for personal injuries sustained when plaintiff fell onto subway tracks, insofar as appealed from, denied plaintiffs motion to amend the complaint so as to add his wife as a party and include a cause of action for loss of consortium, unanimously affirmed, without costs.
The motion, which constitutes the first notice of the proposed claim for loss of consortium that plaintiff has given defendant, was properly denied on the ground that it was not made within the one year and 90-day Statute of Limitations (Public Authorities Law § 1212 [4]; General Municipal Law § 50-e [5]). Concur — Sullivan, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.